*496ON APPLICATION FOR REHEARING.
MAYFIELD, J.
It is on this application earnestly insisted by counsel for appellants that the decree rendered by the chancellor awarding an accounting was error to reverse, because the relief prayed as to specific performance was denied; that no relief such as that decreed could be granted under the bill unless specific performance was also awarded.
Counsel are in error in this contention. The bill not only contained a prayer for general relief consistent with the facts alleged, but also contained a special prayer for an accounting. The facts averred authorized an accounting, whether the contract was specifically enforced or not so enforced. The two reliefs were not inconsistent one with the other, but were wholly consistent ; and the accounting should have been decreed on the facts alleged and proven (as it was done), notwithstanding specific performance was denied, or even had the contract been rescinded or annulled, as sought and insisted upon by appellants. The authorities cited and relied upon by appellants are not applicable to this case.
(4, 5) It is very true that relief cannot be awarded, which is inconsistent with that asked in the prayer, or inconsistent with the facts averred, even though it be consistent with the evidence or proof. Proof without allegata is as impotent as allegata without proof; the two must correspond to justify relief. These are the propositions insisted upon in the application for a rehearing. They are not denied or overlooked in this case. The bill prayed for an accounting. It averred facts (which were proven) that authorized — yea, even required — an accounting, in order not to deny to complainant a clear equitable right and remedy. This court and many others, and all the text-books which we have examined, announce the law to the effect that on a bill for specific performance or for the rescission of a contract, an accounting may be asked and granted, even though the bill fail as to specific performance or rescission.—Allen v. Young, 88 Ala. 344, 6 South. 747; McWilliams v. Jenkins, 72 Ala. 480; Jones v. Gainer, 157 Ala. 221, 47 South. 142, 131 Am. St. Rep. 52; Powell v. Higley, 90 Ala. 103, 7 South. 440; Cowan v. Sapp, 81 Ala. 525, 8 South. 212; Aday v. Echols, 18 Ala. 353, 52 Am. Dec. 225.